



COURT OF APPEAL FOR ONTARIO

CITATION: National Bank of Canada v.
    Guibord, 2020 ONCA 764

DATE: 20201201

DOCKET: M51714 (C68496)

Hourigan, Trotter and Jamal
    JJ.A.

BETWEEN

National Bank of Canada

Plaintiff

(Respondent/Moving Party)

and

Marcel Guibord

Defendant

(Appellant/Responding Party)

Michael S. Myers, for the moving party

Marcel Guibord, acting in person

Heard: in writing

COSTS ENDORSEMENT

[1]

As the successful party, the National Bank of
    Canada is entitled to costs, which we fix in the amount of $5,000 all
    inclusive, payable within 30 days of this order.

C.W. Hourigan
    J.A.

Gary
    Trotter J.A.

M.
    Jamal J.A.


